DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 and 08/12/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxey et al. (US 2018/0157597).

claim 1, Maxey et al. teaches performing demand paging depending on an application operation (see Fig. 2 and paragraph24; OS Agent 206 acts on a page fault that is generated by the CPU/MMU 210 in response to an attempt by the software applications 202 to access a location within the allocated virtual address range which is not yet mapped to a physical address space. CPU/MMU 210 will generate a page fault signal when a Load/Store instruction to read or write a virtual memory address fails because the PTE 208 associated with the address is either indicated as "not valid" or "physical page not present," or the like, and the OS Agent 206 receives the page fault signal and is responsible for resolving the fault); and 
loading, at the processor, data on a memory in response to the demand paging (see paragraphs 25-27; following the page fault, the OS Agent 206 allocates one or more pages of the memory buffers 212 to be used for mapping the virtual address range... Once the DRAM buffers 212 have been allocated, the OS Agent 206 sends a request to the DIMM controller proxy service 204 to write out dirty page(s) from the allocated memory buffers 212 to the DASS 218… and read in the page(s) from the DASS 218 into the allocated memory buffers 212).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxey et al. (US 2018/0157597) in view of Horman et al. (US 2012/0036334).

claim 2, Maxey et al. does not teach wherein the loading of the data on the memory includes: looking up, at a memory management unit constituting the processor, a page table; checking a present bit of a page table entry; when the present bit corresponds to a first value determined in advance, checking a logical block address (LBA) bit of the page table entry; and when the LBA bit corresponds to a second value determined in advance, processing the page fault through a fault processing unit constituting the processor.
However, Horman et al. teaches wherein when the MMU 201 detects that a page table entry 221 has a present bit 225 set to not present, the MMU 201 generates a processor interrupt (page fault interrupt or page fault (see paragraphs 37-40)… first time when an application attempts to access a page 419 at virtual address 0x6008 (reference A), a MMU 201 detects that the present bit 429 for the corresponding page table entry 431 is set to zero (reference B), and generates a page fault. In response to the page fault, the page exception handler 207 searches the vm-area structure 411 and determines that virtual address 0x6008 corresponds to page data 439 that is stored in file 441 in data store 491 (see paragraphs 46-48).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Maxey et al. to include the above mentioned to improve access to memory (see Horman, paragraph 1).

With respect claim 10, Maxey et al. teaches a memory management unit  (see Fig. 2 and paragraph24; CPU/MMU 210) configured to look up a page table and to check a present bit of a page table entry (see Fig. 2 and paragraph24; CPU/MMU 210 will generate a page fault signal 
and a fault processing unit configured to process the page fault (see Fig. 2 and paragraph24; OS Agent 206 acts on a page fault that is generated by the CPU/MMU 210 in response to an attempt by the software applications 202 to access a location within the allocated virtual address range which is not yet mapped to a physical address space).
Maxey does not teach wherein, when the present bit corresponds to a first value determined in advance the memory management unit checks a logical block address (LBA) bit of the page table entry; and a fault processing unit configured to process the page fault when the LBA bit corresponds to a second value determined in advance.
However, Horman et al. teaches wherein when the MMU 201 detects that a page table entry 221 has a present bit 225 set to not present, the MMU 201 generates a processor interrupt (page fault interrupt or page fault (see paragraphs 37-40)… first time when an application attempts to access a page 419 at virtual address 0x6008 (reference A), a MMU 201 detects that the present bit 429 for the corresponding page table entry 431 is set to zero (reference B), and generates a page fault. In response to the page fault, the page exception handler 207 searches the vm-area structure 411 and determines that virtual address 0x6008 corresponds to page data 439 that is stored in file 441 in data store 491 (see paragraphs 46-48).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the processor taught by Maxey et al. to include the above mentioned to improve access to memory (see Horman, paragraph 1).

Claims 6-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxey et al. (US 2018/0157597) and Horman et al. (US 2012/0036334) as applied to claims 2 and 10 above, and further in view of Hepkin et al. (US 2006/0277389).
With respect claim 6, Maxey et al. and Horman et al. do not teach wherein the page table entry includes information associated with the present bit, information associated with the LBA bit, information associated with a socket identifier (ID), information associated with a device ID, and information associated with a logical block address.
However, Kepkin et al. teaches Page table 106 may itself comprise a one or more memory pages and together with an associated virtual memory disk map (not depicted) describe the entire addressing space of data processing system 100. Page table 106 generally comprises page table entries identifying the pages in main memory 115, and the page frames in which those pages are contained… the page table entries of page table 106 contain various data fields and flags. In accordance with one embodiment such fields preferably include a presence flag that indicates whether the page is currently in main memory 115, a modified flag indicating whether the page data has been modified while in main memory 115, a page frame number (or other identifier) identifying the frame and thus the location in memory of the page (see paragraphs 25-27).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Maxey et al. and Horman et al. to include the above mentioned to improve system performance (see Hepkin, paragraph 9).



claim 7, Maxey et al. and Horman et al. do not teach when the present bit corresponds to a third value determined in advance, returning a page frame number; when the LBA bit corresponds to a fourth value determined in advance, calling an operating system page fault handler; allocating a page from an operating system memory allocator; inserting the page into a page cache; and transferring an I/O request through a device driver and updating the page table entry upon I/O completion.
However, Hepkin et al. teaches wherein a page fault occurs each time a page is requested, such as by an application process, and is not currently in main memory 115. A page fault is typically an interrupt that prompts operating system 145 to fetch the requested data from secondary storage 110 and load it into main memory 115. One or more page frames within main memory 115 must therefore be allocated for receiving the requested page(s) (see paragraph 35)… response to the requested data not being currently stored in main memory 115, a page fault interrupt is issued by memory management unit 125 (step 206), prompting operating system 145 to invoke a page fault handler. Included in the page fault handler routine is a page frame allocation request (step 208) issued to and processed by virtual memory manager 140 in conjunction with operating system 145 (see paragraphs 39 and 45).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Maxey et al. and Horman et al. to include the above mentioned to improve system performance (see Hepkin, paragraph 9).

With respect claim 14, Maxey et al. and Horman et al. do not teach wherein the page table entry includes information associated with the present bit, information associated with the LBA 
However, Kepkin et al. teaches wherein page table 106 may itself comprise a one or more memory pages and together with an associated virtual memory disk map (not depicted) describe the entire addressing space of data processing system 100. Page table 106 generally comprises page table entries identifying the pages in main memory 115, and the page frames in which those pages are contained… the page table entries of page table 106 contain various data fields and flags. In accordance with one embodiment such fields preferably include a presence flag that indicates whether the page is currently in main memory 115, a modified flag indicating whether the page data has been modified while in main memory 115, a page frame number (or other identifier) identifying the frame and thus the location in memory of the page (see paragraphs 25-27).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the processor taught by Maxey et al. and Horman et al. to include the above mentioned to improve system performance (see Hepkin, paragraph 9).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxey et al. (US 2018/0157597), Horman et al. (US 2012/0036334) and Hepkin et al. (US 2006/0277389) as applied to claim 2 above, and further in view of Coburn et al. (US 2018/0046378).
With respect claim 8, Maxey et al., Horman et al. do not teach calling, at the operating system, a kernel thread periodically; allocating, at an operating system memory allocator, a page; performing direct memory access (DMA) mapping of the allocated page; and refilling a free page by inserting the allocated page into a free page queue.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Maxey et al., Horman et al. and Hepkin et al. to include the above mentioned to provide high performance management of memory (see Coburn, paragraphs 22-23).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxey et al. (US 2018/0157597), Horman et al. (US 2012/0036334) and Hepkin et al. (US 2006/0277389) as applied to claim 2 above, and further in view of Chen et al. (US 2019/0220418).
claim 9, Maxey et al. and Horman et al. do not teach looking up, at the operating system, the page table periodically; checking, at the operating system, an LBA bit of a page middle directory (PMD) entry and an LBA bit of a page upper directory (PUD) entry; checking, at the operating system, the LBA bit and the present bit of the page table entry; inserting a page corresponding to the page table entry into a cache or a least recently used (LRU) list based on the LBA bit and the present bit; and updating page-related meta data.
However, Hepkin et al. teaches page table entries of page table 106 contain various data fields and flags. In accordance with one embodiment such fields preferably include a presence flag that indicates whether the page is currently in main memory 115 (see paragraph 25-27)…wherein a page fault occurs each time a page is requested, such as by an application process, and is not currently in main memory 115. A page fault is typically an interrupt that prompts operating system 145 to fetch the requested data from secondary storage 110 and load it into main memory 115. One or more page frames within main memory 115 must therefore be allocated for receiving the requested page(s) (see paragraph 35 if the page selected per step 213 has been modified, possibly as indicated in the corresponding page table entry within page table 106, the memory version of the page must be copied out to secondary storage 110 (step 215). Following selection of the replacement page(s) and possible page-out, the page fault process continues with the requested page(s) being copied from secondary storage 110 into the selected replacement page frame(s) in main memory 115 (see paragraphs 39 and 45).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Maxey et al. and Horman et al. to include the above mentioned to improve system performance (see Hepkin, paragraph 9).

However, Chen et al. teaches translation table includes a plurality of levels of page directories and page tables. For example, each item in an upper-level page directory points to one middle-level page directory, each item in a middle-level page directory points to one page table, and each item in a page table points to one actual page frame (see paragraphs 15 and 101).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Maxey et al., Horman et al. and Hepkin et al. to include the above mentioned to resolve memory allocation performance (see Chen, paragraphs 7 and 20).


Allowable Subject Matter
Claims 3-5 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139